COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-393-CV


ROGER K. PARSONS, INDIVIDUALLY                                 APPELLANT
AND AS THE INDEPENDENT
ADMINISTRATOR FOR THE ESTATE OF
ESTHER ANN KARTSOTIS PARSONS

                                           V.

CONOCOPHILLIPS F/K/A CONOCO, INC.                               APPELLEES
AND E.I. DU PONT DE NEMOURS AND
COMPANY

                                        ----------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------



      We have considered appellant’s “Motion To Dismiss The Appeal For Want

Of Jurisdiction.”




      1
           See Tex. R. App. P. 47.4.
      We received appellant’s pro se notice of appeal on October 22, 2009.

On November 12, 2009, we sent a letter to appellant stating that the court may

not have jurisdiction over this appeal in that the trial court’s July 24, 2009

order does not appear to be a final, appealable order because it does not appear

to dispose of all the issues and parties in the underlying case. On November

23, 2009, we received appellant’s motion to retain the appeal on the docket

and granted the parties until December 31, 2009 to furnish this court with a

signed copy of the final order that appellant seeks to appeal. On February 2,

2010, we received a copy of the trial court’s final judgment signed January 25,

2010, and we sent a letter to all parties stating that the court has jurisdiction

over appellant’s appeal.

      Appellant has now filed a motion to dismiss, arguing that the case should

be dismissed because no final, appealable order was furnished to this court by

the December 31, 2009 deadline. Because appellant is requesting that we

dismiss his appeal, we grant the motion and dismiss the appeal without

prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 1, 2010



                                       2